IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00174-CV

LUMINANT GENERATION COMPANY LLC,
                                                           Appellant
v.

SOMERVELL CENTRAL APPRAISAL DISTRICT,
                                   Appellee



                           From the 18th District Court
                            Somervell County, Texas
                             Trial Court No. C10412


                          MEMORANDUM OPINION


      Appellant Luminant Generation Company LLC and Appellee Somervell Central

Appraisal District have filed a “Joint Emergency Motion to Vacate Judgment and

Remand.” See TEX. R. APP. P. 42.1(a)(2)(B). The parties state that they have “reached an

agreement to settle the underlying case and all claims and disputes involved in this

litigation.” The parties therefore request that we vacate the trial court’s judgment and

remand this case to the trial court for rendition of judgment in accordance with their
agreement. The parties have also agreed to the early issuance of the mandate. See TEX.

R. APP. P. 18.1(c).

       The parties’ motion is granted. We set aside the trial court’s judgment without

regard to the merits and remand this case to the trial court for rendition of judgment in

accordance with the parties’ agreement. The Clerk’s Office is directed to issue the

mandate concurrently with the rendering of the judgment in this appeal.




                                                      REX D. DAVIS
                                                      Justice




Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; remanded
Opinion delivered and filed October 26, 2016
[CV06]




Luminant Generation Co. v. Somervell Cent. Appraisal Dist.                         Page 2